United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 23, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-10513
                          Conference Calendar



WILLIAM MORRIS RISBY,

                                      Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                      Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:04-CV-1414-H
                          --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     William Morris Risby, federal prisoner # 31495-077, has

filed an application for leave to proceed in forma pauperis (IFP)

on appeal, following the denial of his motion for appointment of

counsel in a civil action seeking the return of seized property.

We must examine the basis of our jurisdiction sua sponte if

necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).

     Generally, this court’s jurisdiction is limited to final

decisions of district courts.    28 U.S.C. § 1291.   The denial of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10513
                                  -2-

appointed counsel does not conclude litigation and is therefore

not a final decision.     Marler v. Adonis Health Prods., 997 F.2d
1141, 1142 (5th Cir. 1993).    Risby’s case is a civil action

against the Government.     Pena v. United States, 122 F.3d 3, 4

(5th Cir. 1997).   As such, this court does not have jurisdiction

over an interlocutory order denying appointment of counsel.        See

Marler, 997 F.3d at 1143.    Accordingly, the appeal is DISMISSED

for lack of jurisdiction.    Risby’s motion for leave to proceed

IFP on appeal is DENIED.